The defendant was indicted for the offense off distilling alcoholic liquors. He was convicted as charged, and sentenced to an indeterminate term of imprisonment in the penitentiary as provided by law. There was ample evidence upon which to submit the case to the jury for its determination, and the only questions presented for review upon this appeal relate to three separate rulings of the court upon the testimony. Each of these rulings have been considered, and they are son clearly free from all error of a prejudicial nature we shall refrain from discussing them, and, the record being also free of error, the judgment of the lower court is affirmed. Affirmed.